Title: To Alexander Hamilton from Nathan Rice, 22 September 1799
From: Rice, Nathan
To: Hamilton, Alexander


My dear General
Springfield [Massachusetts] Sepr. 22d. 1799

I have devoted my personal service during the last week intirely to the object of winter quarters for the troops. I had not considered it so difficult to find & obtain a proper position, as on tryal it appeared to be. Many were eligible, as embracing partial advantages, some which comprehended all could not be obtained of the owners at any price, others at so exorbitant ones, that I at once gave them up.
I consulted Mr Jackson agreeable to your request who could not offer me the least aid. I calld on Mr Ruggles the Contractor who accompanyed me to Uxbridge—whither I turned my first attention, and after examining it & reconnoitreing the adjoining Towns for two or three days, I contracted for a situation which appears to imbrace the indispensable requisites. It is an elevated, healthfull, plesant, Situation; near the centre of the Town of Uxbridge, containing twenty one acres of oak & chesnut Timber, estimated to contain 20 Cords of wood p Acre. It has in its ⟨–⟩ at 150 yards an excellent Spring reported amply sufficient for the Troops—in front of which at a small distance, is grounds for encamping while the hutts are erecting, & which will answer for discipline. The Use of which for the purpose, may be had for a small consideration. In my agreement Government have the election of purchasing the Soil for twenty one dollars pr acre—or the Wood, & use of the ground, for eighteen dollars p. acre, which were the best Terms I could obtain of the owner. Saw mills are in the neighbourhood, where as many boards as will be necessary, (of which some for the officers will be requisite) can be had at about Six Dollars pr M. Slabs also to cover the hutts, can be had for a trifle, which will be convenient & as cheap to Government as any thing which can be used. Uxbridge is twenty three miles from Providence thirty seven from Boston & nineteen from Worcester. It has a pretty fruitfull surrounding country & will well accommodate the Contractors, as Rum Whiskey, Leyder brandy, are distilld. in the place.
Mr. Ruggles returned to Boston as soon as I had agreed for the spot. I then proceeded to Oxford distant fourteen miles west of Uxbridge here I met with an eligible Spot for hutting. In some respects this Town is preferable to Uxbridge. It has a more compact settlement an extensive plain for a Parade and a fertile surrounding country—within half a mile of the centre of the Town & One hundred yards of a large Stream & pond of water I found a grove of excellent oak Timber, standing on a sufficiently elevated ground, with a southern aspect, estimated to afford at least forty cords of wood to the acre, which can be purchased, with the use of the grounds for twenty five dollars pr. acre. A Saw mill stands very near it. Boards & Slabs may here also be had & springs of good water. If the advantages of being near Providence are not important Oxford I conceive would be the most eligible Spot which I saw of that Sir you can better judge than myself.
Thus I have to the best of my ability executed your commission—it has been an unplesant one, as it attachd to it so great responsibility. You ought not to be deceived and our discipline has not arrived to that perfection—but every officer & Soldiers, will take the liberty to judge of the propriety of my representation & choice, & decide agreeably to their own wishes.
I conceive Sir whatever may be your determination, as to situations no time ought to be lost in having the troops on the spot—that the hutts may be erected previous to the setting in of cold weather.
With the highest respect   I am Sir your most Obt Servant
N: Rice
General Hamilton

 